                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                        EASTERN (DUBUQUE) DIVISION

    UNITED STATES OF AMERICA,                   )
                                                )
                 Plaintiff,                     )    No. 19-CR-1050-CJW
                                                )
          vs.                                   )
                                                )
    GINA CHRISTA URBAIN,                        )
                                                )
                 Defendant.                     )


                 GOVERNMENT’S SENTENCING MEMORANDUM

        In advance of the sentencing currently set for February 12, 2021, the United

States hereby provides its sentencing memorandum.

A.      Government Witnesses
        None.1

B.      Government Exhibits
        None.

C.      Sentencing Issues
        The Presentence Report indicates that there is one issue for the Court to

resolve at sentencing: the defendant’s ability to pay a fine and the imposition of the

$5,000 special assessment.

        The parties have reached a plea agreement Pursuant to Rule 11(c)(1)(C) of

the Federal Rules of Criminal Procedure, the parties stipulated to a sentence of

360 months’ imprisonment. Attached is a brief regarding the sole contested issue.


1The government anticipates that at least one victim wishes to address the Court at
sentencing.


       Case 2:19-cr-01050-CJW-MAR Document 39 Filed 02/05/21 Page 1 of 2
                                              Respectfully submitted,

      CERTIFICATE OF SERVICE                  PETER E. DEEGAN, JR.
                                              United States Attorney
I hereby certify that on February 5, 2021,
I electronically filed the foregoing with
the Clerk of Court using the ECF system,      By: /s/ Emily K. Nydle
which will send notification of such filing
to the parties or attorneys of record.
                                              EMILY K. NYDLE
UNITED STATES ATTORNEY                        Assistant United States Attorney
BY: /s/ RAL
                                              111 7th Avenue SE, Box 1
                                              Cedar Rapids, IA 52401
                                              (319) 363-6333
                                              (319) 363-1990 - fax
                                              Emily.Nydle@usdoj.gov




                                    2
      Case 2:19-cr-01050-CJW-MAR Document 39 Filed 02/05/21 Page 2 of 2
